

 
 
 
 
EXHIBIT 10.40.1



JOINDER AGREEMENT


JOINDER AGREEMENT, dated as of January 4, 2016 (this “Joinder Agreement”), made
by Forest City Realty Trust Inc. (the “New Guarantor”) in favor of Bank of
America, N.A., as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) for the Lenders referred to
in that certain Credit Agreement, dated as of November 17, 2015 (as amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Forest City Enterprises, L.P.
(permitted successor to Forest City Enterprises, Inc.) (together with its
permitted successors and assigns, the “Borrower”), the affiliates of the
Borrower identified therein as Guarantors, the Lenders party thereto, Bank of
America, N.A., as Administrative Agent, and Bank of America, N.A. and PNC Bank,
National Association, as Swing Line Lenders and L/C Issuers.


1.The New Guarantor, hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement, and acknowledges and agrees to:


(a)join the Credit Agreement as a Guarantor, as indicated with its signature
below;


(b)be bound by all covenants, agreements and acknowledgments attributable to a
Guarantor in the Credit Agreement; and


(c)perform all obligations and duties required of it by the Credit Agreement.


2.The New Guarantor represents and warrants that the representations and
warranties contained in Article V of the Credit Agreement as they relate to the
New Guarantor or which are contained in any certificate furnished by or on
behalf of the New Guarantor are true and correct on the date hereof.


3.The address, taxpayer identification number and jurisdiction of organization
of the New Guarantor is set forth in Annex I to this Joinder Agreement.


4.This Joinder Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
agreement.


5.Except as expressly supplemented hereby, the Credit Agreement and the Guaranty
shall remain in full force and effect.


6.     THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.


FOREST CITY REALTY TRUST, INC.,
as the New Guarantor






By: /s/Robert G. O'Brien
Name: Robert G. O’Brien
Title:
Executive Vice President and

Chief Financial Officer




FOREST CITY ENTERPRISES, L.P.,
as the Borrower


By:
Forest City Realty Trust, Inc.,

its general partner


By: /s/Robert G.O'Brien
Name: Robert G. O’Brien
Title:    Executive Vice President and
Chief Financial Officer




















ACKNOWLEDGED AND AGREED TO:


BANK OF AMERICA, N.A.,
as Administrative Agent






By: /s/Oltiana M. Pappas
Name: Oltiana M. Pappas
Title: Senior Vice President







--------------------------------------------------------------------------------



ANNEX I
TO JOINDER AGREEMENT








Name of Guarantor
Address
Taxpayer ID
Jurisdiction of
Organization
Forest City Realty
Trust, Inc.
50 Public Square
Suite 1100
Cleveland,Ohio
44113-2233
47-4113168
Maryland






